DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  For instance, in claim 1 the omitted elements are between the controller and the means for performing the claimed function of distinguishing work contents.  One with ordinary skill in the art would know that a general controller known in the art would not be capable of making the claimed observational distinction in work contents as claimed.  As a result, the claim is rendered indefinite.  

 	Claims 2, 17 and 18 are rejected for the same reasons as claim 1.  Dependent claims 3 – 16 are rejected as a result of their dependency to claims 1 and 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 -13 and 16 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.  
101 Analysis – Step 1
For instance, claim 1 recites a work machine comprising a controller that distinguishes work contents by the work implement (i.e., machine).  Therefore, claim 1 is within at least one of the four statutory categories.  Independent claims 2, 17 and 18 are analyzed similarly to claim 1.  
101 Analysis – Step 2A, Prong 1
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of 
Claim 1 recites: 
“A work machine comprising: a vehicular body; a work implement attached to the vehicular body; and a controller that distinguishes work contents by the work implement including at least two of dozing, piling, and excavation and loading, the controller identifying the work contents during a period from start of works until end of the works based on a result of distinction between at least two temporally distant work contents in work records during the period from the start of the works until the end of 
the works.”
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  The claimed “controller” is being interpreted to be equivalent in function to the human mind.  For example, “a controller that distinguishes work contents” in the context of this claim encompasses that the operator may manually observe the work contents and identify the different work contents and further manually record the work records based on the observation at the end of the work.  Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
a controller that distinguishes work contents by the work implement including at least two of dozing, piling, and excavation and loading the controller identifying the work contents during a period from start of works until end of the works based on a result of distinction between at least two temporally distant work contents in work records during the period from the start of the works until the end of 
the works.”  For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.  Regarding the additional limitations of using a processor to perform the distinguishing of work contents and identifying the work contents during a period form start of works until the end of the works based on a result of distinction between at least two temporally distance work contents in work records during the period from start to the end, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05).  In 
 	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
 	101 Analysis – Step 2B 
 	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) 
 	However, subject matter in claims 14 and 15 are found to be sufficient in overcoming current 101 rejection if incorporated in Applicants subsequent response.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1 - 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shatters et al. (Pub. No.: US 2017/0191245 A1).
Regarding claims 1 and 17, Shatters discloses a work machine and system comprising: a vehicular body (20, FIG. 1); 
 	a work implement attached to the vehicular body (24, FIG. 1); and 
 	a controller (50, FIG. 2) that distinguishes work contents (Similarly, determine the weight of a material in excavation bucket, ¶ 3 and 116, FIG. 4) by the work implement including at least two of dozing, piling (24, FIG. 3), and excavation and loading (loading material into transport vehicle, ¶3),  
 	the controller identifying the work contents during a period from start of works until 
end of the works based on a result of distinction between at least two temporally distant work 
contents in work records during the period from the start of the works until the end of the 
works  (“…determine the weight of a material currently carried by the work implement, e.g., eight of material in an excavation bucket, as well as the total weight of a material loaded onto a transport vehicle during a particular cycle or time period.” ¶ 3). 

Regarding claims 2 and 18, Shatters discloses a work machine and system comprising: a vehicular body (20, FIG. 1); a work implement attached to the vehicular body (24, FIG. 1); and a controller (50, FIG. 2) that distinguishes work contents (Similarly, determine the weight of a material in excavation bucket, ¶ 3 and 116, FIG. 4) by the work implement including at least two of dozing, piling, and excavation (24, FIG. 3) and loading (loading material into 
contents distinguished at the end of the works as the work contents during a period from start 
of the works until the end of the works (“…determine the weight of a material currently carried by the work implement, e.g., eight of material in an excavation bucket, as well as the total weight of a material loaded onto a transport vehicle during a particular cycle or time period.” ¶ 3). 

Regarding claim 3, Shatters discloses the work machine, wherein the controller updates the work contents during the period from the start of the works until the end of the works, to the work contents distinguished at the end of the works (FIG. 4). 

Regarding claim 4, Shatters discloses the work machine, further comprising at least one sensor that detects a state of the work machine, wherein the controller determines a work step of the work machine based on a signal from the sensor, and when the work step falls under an excavation step, the controller distinguishes the work contents during the period from the start of the works until the end of the works (104-110, FIG. 4). 

Regarding claim 5, Shatters discloses the work machine, wherein the controller outputs results of the works for each identified work content (¶ 3). 

Regarding claim 6, Shatters discloses the work machine, wherein the controller outputs for each operator, the results of the works by a plurality of operators (72, FIG. 2). 

Regarding claim 7, Shatters discloses the work machine wherein the controller extracts specific work contents from the identified work contents (116, 118; FIG. 4).

Regarding claim 8, Shatters discloses the work machine, wherein the controller further includes a selection section in which work contents to be extracted are selected (unload ¶ 3).

Regarding claim 9, Shatters discloses the work machine wherein the controller outputs a trace of operations by the work implement in the extracted specific work contents (¶ 3).

Regarding claim 10, Shatters discloses the work machine further comprising an operation apparatus for operating the work machine, wherein the controller outputs records of operations onto the operation apparatus in the extracted specific work contents (FIG. 2).

Regarding claim 11, Shatters discloses the work machine, further comprising a work implement angle detection device that detects an angle of the work implement, wherein
the controller outputs records of angles of the work implement in the extracted specific work contents (Boom Angle, ¶ 6).
Regarding claim 12, Shatters discloses the work machine wherein the work implement includes a bucket, and the controller distinguishes the work contents based on a trace of the bucket (FIG. 4). 

Regarding claim 13, Shatters discloses the work machine wherein the work implement includes a boom and a bucket, and the controller distinguishes the work contents based on a ratio between an angle of the boom with respect to the vehicular body and an angle of the bucket with respect to the boom (¶ 34). 

Regarding claim 14, Shatters discloses the work machine further comprising a forward and rearward travel switching apparatus operated for switching between forward travel and rearward travel of the work machine, wherein the controller distinguishes the work contents based on a result of operation onto the forward and rearward travel switching apparatus (¶ 29). 

Regarding claim 15, Shatters discloses the work machine wherein the work implement includes a bucket, the work machine further comprises a bucket operation apparatus operated for operating the bucket, and the controller distinguishes the work contents based on a result of operation onto the bucket operation apparatus (82, FIG. 3).

 
Regarding claim 16, Shatters discloses the work machine wherein when the work contents distinguished before the end of the works fall under excavation and loading and the work contents distinguished at the end of the works fall under piling, the controller identifies the work contents during the period from the start of the works until the end of the works as piling (¶ 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663